          Case 3:20-cv-00687-VLB Document 20-2 Filed 11/16/20 Page 1 of 6




 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 103
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiff, proposed FLSA Collective and
 potential Rule 23 Class

 UNITED STATES DISTRICT COURT
 DISTRICT OF CONNECTICUT
 ------------------------------------------------------------------ x
 Ming Hui Lin,
 on his own behalf and on behalf of others similarly                    Case No. 20-cv-00687
 situated
                                              Plaintiff,                COURT AUTHORIZED
                                                                        NOTICE OF 29 U.S.C. § 216(b)
                                  v.                                    COLLECTIVE ACTION

 NEW CHINA KING ZHENG INC                                               IMPORTANT NOTICE
        d/b/a New China King;                                           ADVISING YOU OF YOUR
 FANG RONG ZHENG                                                        RIGHTS
                                     Defendants.
 ------------------------------------------------------------------ x

TO:     Current and former non-exempt employees employed at any time from May 16, 2017 to
        the present by:

        (1) NEW CHINA KING ZHENG INC d/b/a New China King;
                  located at 139 Cove Rd Stamford, CT 06905;
        (2)FANG RONG ZHENG.
        (hereinafter collectively “Defendants”)

        If you worked for Defendants at any time since May 16, 2017, the purpose of this Notice
is to advise you of this lawsuit, and to further advise you of certain rights you may have with
respect to this action.

       Plaintiff Ming Hui Lin worked for Defendants and has brought this action on behalf of all
other current and former employees who have worked for Defendants at 139 Cove Rd Stamford,
CT 06905 since May 16, 2017.

       The lawsuit seeks monetary damages under the federal Fair Labor Standards Act and the
Connecticut Minimum Wage Act for, among other things, allegedly owed minimum wages and
overtime wages. Defendants deny these allegations.

       THIS NOTICE is meant to advise you of your right to participate in this lawsuit as a
claimant and plaintiff under the Fair Labor Standards Act if you worked for Defendants at any
time from May 16, 2017 to the present and were not paid minimum wage for all hours worked
and/or were not paid overtime for all hours worked over 40 in any given workweek.
        Case 3:20-cv-00687-VLB Document 20-2 Filed 11/16/20 Page 2 of 6




        No determination has been made that you are owed any amount of money, and the Court
is not endorsing the merits of this lawsuit or advising you to participate in this lawsuit. You are
under no obligation to respond to this notice.

Federal law prohibits Defendants from retaliating against you or discriminating against you
if you wish to join this lawsuit.

 YOUR LEGAL RIGHTS AND OPTIONS IN THIS LAWSUIT
 ASK TO BE INCLUDED   If you wish to be included, you must complete the form at the
                      end of this Notice.
 DO NOTHING           By doing nothing, you will not be included in the portion of the
                      lawsuit relating to claims under the Fair Labor Standards Act.

        Your options are explained in this notice. To ask to be included in this lawsuit, you must
act before [90 days from date notice is sent out.]

1. Why did I get this notice?

       You are getting this notice because Defendants’ records show that you work or worked
for Defendants at some time from May 16, 2017 through the present.

2. What is this lawsuit about?

         This lawsuit is about whether the Defendants properly paid its employees in accordance
with the federal Fair Labor Standards Act and the Connecticut Minimum Wage Act. In the portion
of the lawsuit brought under the Fair Labor Standards Act, the lawsuit alleges, among other things,
that Defendants (i) failed to pay employees the full minimum wage for all hour worked and (ii)
failed to pay overtime for all hours worked over 40 in any given workweek.

       Defendants deny these allegations.

3. What damages is the lawsuit seeking?

        The lawsuit is seeking to recover, among other things, unpaid minimum wages, unpaid
overtime pay, and “liquidated damages,” which double the amount of wages owed. The lawsuit is
also seeking recovery of costs and attorneys’ fees.

4. What happens if I join the lawsuit?

       If you choose to join this lawsuit, you will be bound by any ruling, settlement or judgment,
whether favorable or unfavorable. You will also share in any proceeds from a settlement or a
favorable judgment.

       While this lawsuit is pending, as part of the discovery process, you may be asked to
provide documents or information relating to your employment with Defendants, which may
include responding to written questions or answering questions in person under oath, either
before or at trial. For this reason, if you join the lawsuit, you should preserve all documents


                                                2
         Case 3:20-cv-00687-VLB Document 20-2 Filed 11/16/20 Page 3 of 6




relating to the Defendants currently in your possession. You also may be asked to sit for a
deposition scheduled at your convenience and/or asked to testify at a trial in the DISTRICT OF
CONNECTICUT Courthouse.

5. Can Defendants and/or my current employer retaliate or fire me if I join the lawsuit?

       No. It is a violation of federal law for Defendants to fire, discipline, or in any manner
discriminate or retaliate against you for taking part in this lawsuit.

6. Can I participate in this lawsuit, even though, due to my immigration status, I did not
work or am not working for Defendants legally?

        Yes. Your immigration status does not affect your entitlement to recover back wages or to
participate in the lawsuit.

7. How do I ask the Court to include me in the lawsuit?

        Enclosed is a form called the “Plaintiff Consent Form.” If you choose to join the lawsuit,
it is extremely important that you read, sign, and promptly return the Plaintiff Consent
Form.

       An addressed and postage paid envelope is enclosed for your convenience. Should the
enclosed envelope be lost or misplaced, the Plaintiff Consent Form must be sent to the following
address:

                                    TROY LAW PLLC
                             41-25 Kissena Boulevard, Suite 103
                                    Flushing, NY 11355
    RE: Hui Lin, et al. v. NEW CHINA KING ZHENG INC d/b/a New China King; et al.

        Your signed and filled-out Plaintiff Consent Form must be postmarked, faxed, or emailed
by (90 days from mailing). If your signed and filled-out Plaintiff Consent Form is not postmarked,
faxed, or emailed by (90 days from mailing), you may not be able to participate in the federal law
portion of this lawsuit or share in a monetary damage. You can also fax the Plaintiff Consent Form
to (718) 762-1342 or scan and email it to troylaw@troypllc.com.

8. Do I have an attorney in this lawsuit?

       If you choose to join this lawsuit, unless you choose to retain a different attorney, you will
be represented by Troy Law, PLLC, 41-25 Kissena Boulevard, Suite 103, Flushing, New York
11355, (718) 762-1324.



9. How will Troy Law, PLLC be paid?




                                                 3
         Case 3:20-cv-00687-VLB Document 20-2 Filed 11/16/20 Page 4 of 6




        If you choose to be represented by Troy Law, PLLC, their costs and fees will be paid out
of any settlement or money judgment Plaintiffs receive against Defendants. If there is no settlement
or money judgment, Troy Law, PLLC will not receive any fee. You will not be required to pay
anything out of pocket for services provided by Troy Law, PLLC.

       Further information about this Notice, the deadline for joining the lawsuit, the form
provided or answers to other questions concerning this lawsuit may be obtained by contacting the
Troy Law, PLLC at (718) 762-1324. Substantive communications with Troy Law, PLLC for the
purpose of obtaining legal advice are presumed privileged and confidential and will not be
disclosed to anyone without your permission.

       If you select an attorney other than Troy Law, PLLC to represent you in this action, you
may join this lawsuit by submitting an appropriate consent form directly to the Clerk of Court by
the deadline indicated herein.

10. Should I get my own attorney?

       You have the right to hire any attorney of your choice to represent you in this matter.
However, if you choose not to be represented by Troy Law, PLLC, you will need to confer with
them regarding their costs and fees.

11. What happens if I do nothing at all?

       If you do nothing at all, you will not be part of this lawsuit and will not be affected by any
settlement or judgment rendered in this lawsuit, whether favorable or unfavorable.

12. This notice has been authorized by the court.

       This notice and its contents have been authorized by a federal judge for the United
States District Court for the DISTRICT OF CONNECTICUT. The Court has not yet ruled on
whether Plaintiffs’ claims or Defendants’ defenses have any merit.

                     Please do not write or call the court about this notice.

       Although the Court has approved the sending of this Notice, the Court expresses no
opinion on the merits of the lawsuit.




                                                 4
         Case 3:20-cv-00687-VLB Document 20-2 Filed 11/16/20 Page 5 of 6




                                  PLAINTIFF CONSENT FORM

IF YOU RECEIVED THIS FORM AND WANT TO JOIN THIS LAWSUIT, PLEASE
COMPLETE THESE TWO STEPS:

        A. COMPLETE AND SIGN THIS PLAINTIFF CONSENT FORM; AND

        B. USE THE ENCLOSED ENVELOPE TO RETURN THIS FORM TO THE ADDRESS
        BELOW NOT LATER THAN [90 days from mailing of notice].

I consent to be a party plaintiff in the lawsuit Hui Lin, et al. v. NEW CHINA KING ZHENG INC
d/b/a New China King, et al., U.S. District Court, DISTRICT OF CONNECTICUT, Civil Action
No. 20-cv-00687 in order to seek redress for violations of the Fair Labor Standards Act, pursuant
to 29 U.S.C. § 216(b).

By signing and returning this consent form, I hereby designate Plaintiff and his counsel Troy Law,
PLLC (“the Firm”) to represent me and make decisions on my behalf concerning the litigation and any
settlement. I understand that reasonable costs expended on my behalf will be deducted from any
settlement or judgment amount on a pro rata basis among all other plaintiffs. I understand that the Firm
will petition the Court for reasonable attorneys’ fees and expenses should this case settle or a money
judgment is received and will receive a proportion of any such gross settlement or judgment amount.
I agree to be bound by any adjudication of this action by a court, whether it is favorable or unfavorable.



Name (printed)




Signature                     Date




Street Address




City                State               ZIP




Best Telephone Number(s)
           Case 3:20-cv-00687-VLB Document 20-2 Filed 11/16/20 Page 6 of 6




Email




Work Location(s)




Employment Start Date




Employment End Date

Mail to:

                                  TROY LAW, PLLC,
                        41-25 KISSENA BOULEVARD, SUITE 103
                                 FLUSHING, NY 11355
    RE: Hui Lin, et al. v. NEW CHINA KING ZHENG INC d/b/a New China King; et al.

           YOU CAN ALSO FAX THE CONSENT TO JOIN FORM TO (718) 762-1342

                    OR SCAN AND EMAIL IT TO: troylaw@troypllc.com
